DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 5, 7-9 and 12-13, and 15-17 and cancelled claim 2 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 8-9):
For example, the cited prior art fails to teach or suggest the claimed invention wherein at least one image detection device, which is spatially separated from the claimed robot, determines a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the… to the at least one power supply interface of the second transportation vehicle, as recited in the rejected independent claims.”
In response:
Examiner respectfully disagrees and points to the rejection of claim(s) 1, 5, and 8 where the examiner uses the combined teachings of Kilic and Nergaard to teach the claim language of claims 1 and 5 and Kilic, Nergaard, and Butler to teach the claim language of claim 8 as specified below.
And further asserts:
Nergaard's teaching are still deficient because Applicant's invention pertains more specifically to the automatic position determination required to speed up equipment moving from charging one vehicle to another.
As a result, Applicant submits no reasonable interpretation of Kilic, alone or in combination with Nergaard, along with the other art of record, could provide the asserted features cited to in the independent claims is incorrect.
In response:
Claims 1, 5 and 8 does not claim “the automatic position determination required to speed up equipment moving from charging one vehicle to another”. Also, the Examiner points to the rejection of claim(s) 1, 5, and 8 where the Examiner does not rely on Nergaard alone but uses the combined teachings of Kilic and Nergaard to teach the claim language of claims 1 and 5 and Kilic, Nergaard, and Butler to teach the claim language of claim 8 as specified below

In regards to the rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 9-10):
However, regardless of the configuration of Kilic's communication device 10, Kilic is clear that such sensors are for detecting a vehicle position and a vehicle type, not a location of a charging interface on a vehicle. Thus, for example, the camera may optically detect the vehicle 5 to be charged but not the location of the charging interface.
And further asserts (pg. 10):
Therefore, Kilic fails to teach or suggest any sensors used to determine the 
And further asserts (pg. 10):
The Office Action asserted that this claimed basis for determination of the position of the charging interface was allegedly taught by Kilic; however, the Office Action's analysis is incorrect.
In response:
Examiner respectfully disagrees and points to the rejection of claim(s) 1, 5, and 8 where the examiner uses the combined teachings of Kilic and Nergaard to teach the claim language of claims 1 and 5 and Kilic, Nergaard, and Butler to teach the claim language of claim 8 as specified below.
In regards to the rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 10-11):
More specifically, the only position sensors disclosed in Kilic pertain to detection of an overall position of a vehicle relative to a charging station (see paragraph [0036]) or reference to orientation of a contact head of a charging station relative to electrical contacts of an already identified interface position on a vehicle, wherein the interface is known through reference to stored data.
This is fundamentally contrary to the claimed invention, which performs the sensory operations required for the inventive system to locate a charging interface on a second transportation vehicle while the system is charging a first transportation vehicle.
And further asserts:
Because the remaining prior art reference teachings fail to remedy this deficiency 
In response:
Claims 1,5 and 8 does not claim “sensory operations … to locate a charging interface on a second transportation vehicle …”
Further Examiner points to the rejection of claim(s) 1, 5, and 8 where the examiner uses the combined teachings of Kilic and Nergaard to teach the claim language of claims 1 and 5 and Kilic, Nergaard, and Butler to teach the claim language of claim 8 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.


Claim Objections
Claim 1, 5 and 8 are objected to because of the following informalities:  
Claim 1 recites “by[a” and will be interpreted as “by a”
Claims 1 and 8 recites “the at least one power supply interface of the power supply unit” which lack antecedent basis. However only one power supply interface of the power supply unit was previously claimed.
Claim 1 recites “providing the determined position of the transportation-side power supply interfaces of the first and second transportation vehicles…” However claim 5 recites “wherein the determined positions of the transportation-side power supply interfaces of the first and second transportation vehicles”. It is unclear if claim s” or “determined position”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210).
As to claim 1, Kilic discloses a method for implementing power supply procedures between at least one power supply unit (Fig. 1 charging station 1 and method in Fig. 8) and a plurality of transportation vehicles to be supplied with power (Fig. 7 vehicles 5), the method comprising:
determining a position of a transportation vehicle-side power supply interface on a first transportation vehicle (position of a vehicle charging socket 51) to be supplied with power by at least one image detection device (FIG. 1 and 7. Charging station 1 receives the vehicle-specific data (via communication device 10) vehicles parked in the parking spaces 61 to 63 ([0030] [0062]).  Kilic further teaches that vehicle-specific data received by communication device 10 specifies the position of a charging socket 51 on the vehicle 5 to be charged ([0030]-[0031]). Communication device 10 which includes an optical sensor 12 may be a camera or scanner ([0030]) and is therefore identified as “image detection device”);
automatic coupling between the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface on the power supply unit (Fig. 7 [0062] the charging robot 20 of the charging station 1 may head for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicle 5) wherein the power supply interface of the power supply unit is moved by a robot to the transportation vehicle-side power supply interface of the first transportation vehicle, and is coupled to the transportation vehicle-side power supply interface of the first transportation vehicle by the robot ([0062])
 determining, by the at least one image detection device (communication device 10), which is spatially separated from the robot (Fig. 1 where communication device 10 is spatially separated from robot 20), a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (via communication device 10 of Fig. 1) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data received by communication device 10 specifies the position of a charging socket 51 on the vehicle 5 . As such, Kilic teaches communication device 10 determines the position of a charging socket 51 on a second transportation vehicle 5)
Kilic further discloses providing the determined position of the transportation-side power supply interfaces of the first and second transportation vehicles to the robot to control movement of the at least one power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data, charging station 1 receiving the vehicle-specific data (charging socket position 51) about the vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7). 
Kilic does not disclose the position of the second transportation vehicle-side power supply interface is determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, nor discloses wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle is provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, whereby the position identification of the transportation vehicle-side power supply interface of the second transportation vehicle is determined and provided to the robot prior to the robot being available for the purposes of movement and coupling to the at least one power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where Nergaard’s charger charges a first, second, and third vehicle in order of their arrival to the charging station).
As to claim 5, Kilic discloses a power supply unit for implementing a method for implementing power supply procedures (Fig. 1 charging station 1 and method in Fig. 8) between the power supply unit and a plurality of transportation vehicles to be supplied with power (Fig. 7 vehicles 5), the power supply unit comprising: 
at least one power supply interface (contact head 21 of power supply interface on the power supply unit, Fig. 1) respectively coupled to a transportation vehicle-side power supply interface of a first transportation vehicle which is supplied with power (Fig. 8 S6 and [0067] the charging robot 20 may insert the contact head 21 into the charging socket 51 of the vehicle 5);
a robot (Fig. 1 the charging robot 20), which moves and couples the at least one power supply interface of the power supply unit to the plurality of transportation vehicles (the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the respective 
 wherein at least two parking spaces are provided for the supply of power to the plurality of transportation vehicles (Fig. 7 parking spaces 61 to 63); and 
at least one image detection device that is assigned to each parking space (Fig.1 and 7. charging station 1 receives the vehicle-specific data about the vehicles parked in the parking spaces 61 to 63 from multiple communication devices 10 ([0062]).   Communication device 10 which includes an optical sensor 12 may be a camera or scanner ([0030]) and is therefore identified as “image detection device”)
wherein the at least one image detection device is configured to determine a position of the transportation vehicle side power supply interface of a first transportation vehicle of the plurality of transportation vehicles (communication devices 10 receives vehicle-specific data (position of a charging socket 51 on the vehicle 5 ([0031]) about the vehicles parked in the parking spaces 61 to 63 from multiple communication devices 10 ([0030] and [0062]), and 
wherein the powers supply couples the transportation vehicle-side power supply interface of the first transportation vehicle to the power supply interface on the power supply unit assigned thereto ([0062]),
Kilic further discloses wherein the determined positions of the transportation-side power supply interfaces of the first and second transportation vehicles are provided to the robot to control movement of the at least one power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data charging station 1 receiving the vehicle-
Kilic does not disclose wherein a position of the transportation vehicle-side power supply interface of a second transportation vehicle of the plurality of transportation vehicles is determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle and does not disclose wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle is provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, whereby the position identification of the transportation vehicle-side power supply interface of the second transportation vehicle is determined and provided to the robot prior to the robot being available for the purposes of movement and coupling to the at least one power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based  
As to claim 7, Kilic in view of Nergaard teaches the power supply unit of claim 5, wherein at least one measuring target is assigned to each parking space of the power supply unit (communication devices 10 (optical sensors) receives vehicle-specific data (position of a charging socket 51 on the vehicle 5 about the vehicles parked in the parking spaces 61 to 63 ([0030] and [0062]. Target that was detected by the communication device/optical sensors identified as measuring targets) onto which a geometrical pattern is projectable (Optical detectors receive geometrical pattern), wherein the at least one image detection device assumes an alignment with the measuring target assigned to the parking space (Target that was detected by the communication device/optical sensors are aligned in order for the communication device/optical sensor to detect it)
As to claim 12, Kilic in view of Nergaard teaches the power supply unit of claim 5, wherein the at least one image detection device is spatially separated from the robot (Fig. 1 of Kilic The communication device 10 include an optical sensor 12 spatially separated from robot 20).
Claims 3, 8 and 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Butler (US 20140305545).
As to claim 3, Kilic in view of Nergaard teaches the method of claim 1.
Kilic in view of Nergaard does not teach wherein determining the positions of the 
Butler teaches wherein determining the positions of the transportation vehicle-side power supply interfaces of the transportation vehicles is performed by evaluation of a projection pattern ((Fig. 2 where lasers  33 and 81 is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48), which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit (sensor 31, Fig. 2 and [0053] and sensor 81 Fig. 7 and [0064]), associated with the transportation vehicle to be supplied (Sensors 31 and 48 detect positions of targets 33 and 81 and uses data to align charging interface with vehicle interface ([0052]-[0055], [0057], [0069]-[0072]).  As such lasers 33 and 81 help to determine the position of vehicle charging interface).
It would have been obvious to a person of ordinary skill in the art to modify Kilic’s method of determining the positions of the transportation vehicle-side power supply interfaces of the transportation vehicles to be performed by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit, associated with the transportation vehicle to be supplied, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantages during harsh weather conditions and unsafe environments.
As to claim 8, Kilic discloses a transportation vehicle charging system (Fig. 1 charging station 1 and Fig. 7) comprising:
 a plurality of transportation vehicles (Fig. 7 vehicles 5); and 
at least one power supply unit (Fig. 1 charging station 1), wherein the transportation vehicle charging system implements a method for power supply procedures between the at least one power supply unit and the plurality of transportation vehicles (FIG. 1 and 7 and [0062] charging vehicles 61-63), 
wherein a position of a transportation vehicle-side power supply interface of a first transportation vehicle of the plurality of transportation vehicles is determined by at least one image detection device, (FIG. 1 and 7. Charging station 1 receives the vehicle-specific data (via communication device 10) about the vehicles parked in the parking spaces 61 to 63 ([0030] [0062]).  Kilic further teaches that vehicle-specific data received by communication device 10 specifies the position of a charging socket 51 on the vehicle 5 to be charged ([0030]-[0031]). Communication device 10 which includes an optical sensor 12 may be a camera or scanner ([0030]) and is therefore identified as “image detection device”);
wherein automatic coupling between the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface on the at least one power supply unit (Fig. 7 [0062] the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicle 5) is performed, wherein the power supply interface of the power supply unit is moved by a robot to the transportation vehicle-side power supply interface of the first transportation vehicle, and is coupled to the transportation vehicle-side power supply interface of the first transportation vehicle by the robot ([0062])
wherein the power supply unit determines a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (via communication device 10 of Fig. 1) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data received by communication device 10 specifies the position of a charging socket 51 on the vehicle 5 to be charged ([0030]-[0031]). As such, Kilic teaches communication device 10 determines the position of a charging socket 51 on a second transportation vehicle 5)
wherein the determined positions of the transportation-side power supply interfaces of the first and second transportation vehicles are provided to the robot to control movement of the at least one power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data charging station 1 receiving the vehicle-specific data (charging socket position 51) about the vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7).
Kilic does not disclose wherein the power supply unit determines a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle and does not disclose wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle is provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, whereby the position identification of the transportation vehicle-side power supply interface of the second transportation vehicle is determined and provided to the robot prior to the robot being available for the purposes of movement and coupling to the at least one power supply interface of the second transportation vehicle 
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where a charger charges a first, second, third vehicle in order of arrival to the charging station).
Kilic does not disclose wherein at least one laser is arranged in the vicinity of the at least one power supply interface of the power supply unit, the light of which is emittable in the direction of a perpendicular plane of the power supply interface.
Butler teaches wherein, at least one laser (Target 81 Fig. 7 [0064] laser) is arranged in the vicinity of the at least one power supply interface ([0064] and Fig. 7 where target 81 is attached to the vehicle 100 in proximity to the fuel inlet), the light of which is emittable in the direction of a perpendicular plane of the power supply interface. ([0064] the target 81 emits a signal that is detected by sensor 48 of automated fueling system 40)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the transportation vehicle charging system of Kilic to include at least one laser arranged in the vicinity of the at least one power supply interface, the light of which is emittable in the direction of a perpendicular plane of the power supply interface, in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.
As to claim 13, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8, wherein the at least one image detection device is spatially separated from the robot (Fig. 1 of Kilic The communication device 10 include an optical sensor 12 spatially separated from robot 20).
As to claim 14, Kilic in view of Nergaard teaches the power supply unit of claim 5.
Kilic in view of Nergaard does not teach wherein the positions of the transportation vehicle-side power supply interfaces are determined by evaluation of a 
Butler teaches wherein the positions of the transportation vehicle-side power supply interfaces are determined by evaluation of a projection pattern ((Fig. 2 where lasers  33 and 81 is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48), which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit (sensor 31, Fig. 2 and [0053] and sensor 81 Fig. 7 and [0064]), associated with the transportation vehicle to be supplied with power ( Sensors 31 and 48 detect positions of targets 33 and 81 and uses data to align charging interface with vehicle interface ([0052]-[0055], [0057], [0069]-[0072]).  As such lasers 33 and 81 help to determine the position of vehicle charging interface).
It would have been obvious to a person of ordinary skill in the art to modify method of such that the positions of the transportation vehicle-side power supply interfaces are determined by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit associated with the transportation vehicle to be supplied with power, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantages during harsh weather conditions and unsafe environments.
As to claim 15, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8, wherein the positions of the 
It would have been obvious to a person of ordinary skill in the art to modify the method Kilic such that the positions of the transportation vehicle-side power supply interfaces are determined by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit associated with the transportation vehicle to be supplied with power, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantages during harsh weather conditions and unsafe environments.
As to claim 17, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8, wherein at least one measuring target is assigned to each parking space of the power supply unit (communication devices 10 (optical sensors) receives vehicle-specific data (position of a charging socket 51 on the vehicle 5 about the vehicles parked in the parking spaces 61 to 63 ([0030] and [0062]. Target that was detected by the communication device/optical sensors identified as 
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Oettle (US 20170259682). 
As to claim 4, Kilic in view of Nergaard teaches the method of claim 1.
Kilic in view of Nergaard does not teach wherein the power supply procedure is video-monitored. 
Oettle teaches wherein any power supply procedure is video-monitored.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the power supply procedure of Kilic to be video-monitored, in order to define the detection ranges of the charging station, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety.
As to claim 6, Kilic in view of Nergaard teaches the power supply unit of claim 5.
Kilic in view of Nergaard does not teach wherein at least one video recording device is assigned to each parking space of the power supply unit.
Oettle teaches wherein at least one video recording device is assigned to a parking space of the power supply unit.  ([0043] Fig. 2 video monitoring sensors 16).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Butler (US 20140305545) in further view of Van der Walt (US 20160242934). 
As to claim 9, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8 wherein, by the light that is emitted from the laser onto a projection surface (the target 81 emits a signal that is detected by the sensor 48 [0064]).
Kilic in view of Nergaard in view of Butler does not teach a projection pattern of at least two intersecting lines is generated.
Van der Walt teaches a projection pattern of at least two intersecting lines is generated ([0389] Van der Walt laser with cross-hair pattern).
It would have been obvious to a person of ordinary skill in the art to modify the light that is emitted from the laser onto a projection surface to generate a projection pattern of at least two intersecting lines, in order to ensure alignment along two perpendicular axes, as taught by Van der Walt ([0389]).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Butler (US 20140305545) in view of Oettle (US 20170259682).
As to claim 16, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8.
Kilic in view of Nergaard in view of Butler does not teach wherein at least one video recording device is assigned to each parking space of the power supply unit.
Oettle teaches wherein at least one video recording device is assigned to a parking space of the power supply unit.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the parking space of the power supply unit of Kilic to have at least one video recording device assigned to it, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety and preventing damage to the components of the power supply system.

Conclusion and related art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al (US 9266440)  is cited for having a robot with an image detection ensor locating the position of the vehicles charging interface. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859